From:                 John Menn <JMenn@Steinhilberswanson.com>
Sent:                 Friday, February 26, 2021 11:58 AM
To:                   Webteam Wieb
Cc:                   Elizabeth Eddy; Justin Delain (justind2481@gmail.com); Iana Vladimirova; Emily Breslin; David Daul
                      (david@lawyersgreenbay.com); larry_veselylaw.com
Subject:              21-20818-KMP; Justin Delain - Motion for Turnover and Motion to Expedite Hearing
Attachments:          Ex A - Email Exchange.pdf; Ex B - Letter from BOL to Trustee.pdf; Motion for Turnover - Delain.pdf;
                      Motion To Expedite Hearing - Delain.pdf




Dear Judge Perhach,

Pursuant to Administrative Order 21‐1: Accessibility of the Clerk’s Office During CM/ECF Upgrade, entered by this Court,
we are submitting the following items in connection with the Justin Delain chapter 11 case, Case # 21‐20818‐KMP:
    1.) Emergency Motion for Turnover with associated Exhibits A and B, and
    2.) Motion to Expedited Hearing

I am copying the following parties on this email to provide notice; I believe these are all the parties with an interest in
the controversy at hand:
    1.) Attorney David Daul for Bank of Luxemburg
    2.) Attorney Lawrence Vesely for Lamer Survivor’s Trust
    3.) Attorney Iana Vladimirova, Subchapter V Trustee
    4.) Attorney Lisa Eddy from our office
    5.) Emily Breslin, judge’s clerk
    6.) Justin Delain, the Debtor

Please advise as to further proceedings in front of the court to address the matters raised in this Emergency Motion for
Turnover.

Thank You,

John W. Menn
Partner
Steinhilber Swanson LLP
107 Church Avenue
Oshkosh, WI 54901
Office: (920) 235‐6690 ext. 917
Direct: (920) 385‐1909 (call or text)
Fax: (920) 426‐5530
jmenn@steinhilberswanson.com
www.steinhilberswanson.com




                                                              1
                        Case 21-20818-kmp            Doc 27       Filed 02/26/21       Page 1 of 2
This transmission contains information from the sender which is confidential and/or privileged. If you are not the intended recipient, please notify me by telephone
(collect) or by reply e‐mail immediately, and, delete the information from your computer without distributing or copying it.

To the extent the preceding message contains advice relating to a Federal tax issue, unless expressly stated otherwise, the advice cannot be used by the recipient, or
any other taxpayer, for the purpose of avoiding Federal tax penalties, and was not written to support the promotion or marketing of any transaction or matter
discussed herein.




                                                                                   2
                                Case 21-20818-kmp                     Doc 27           Filed 02/26/21               Page 2 of 2
